NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with
                              Fed. R. App. P. 32.1



           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                              Argued July 10, 2007
                              Decided July 18, 2007

                                      Before

                    Hon. WILLIAM J. BAUER, Circuit Judge

                    Hon. RICHARD D. CUDAHY, Circuit Judge

                    Hon. KENNETH F. RIPPLE, Circuit Judge

No. 06-4194

UNITED STATES OF AMERICA,                    Appeal from the United States District
    Plaintiff-Appellee,                      Court for the Western District of
                                             Wisconsin
      v.
                                             No. 06-CR-095-S-01
LARRY STEWARD,
    Defendant-Appellant.                     John C. Shabaz
                                             Judge.

                                    ORDER

       Larry Steward pleaded guilty to one count of knowingly and intentionally
distributing 50 grams or more of crack cocaine, 21 U.S.C. § 841(a)(1), and was
sentenced to 288 months’ imprisonment, followed by five years’ supervised release.
He challenges his sentence, primarily on grounds that the district court did not
adequately consider the sentencing factors listed in 18 U.S.C. § 3553(a). Because
the district court did account for those factors when sentencing, and because
Steward’s within-guidelines sentence was reasonable, we affirm.

       Steward agreed to sell drugs to a buyer who turned out to be a confidential
source working for federal drug enforcement agents and local Wisconsin police.
After the deal was arranged, the agents put Steward under surveillance. Then they
followed their confidential source to an area near Steward’s house, where Steward
sold him crack cocaine for $1500. About three months later, Steward turned
No. 06-4194                                                                   Page 2
himself into federal custody, knowing that the FBI had issued a warrant for his
arrest. He waived his Miranda rights and admitted that he distributed crack
cocaine. Ultimately Steward entered into a written plea agreement and pleaded
guilty to the charge against him.

       Steward’s presentence investigation report recommended a sentencing range
of 235 to 293 months’ imprisonment. The PSR’s finding with respect to drug
quantity included 59.41 grams of crack that Steward sold to the confidential source,
as well as over 1.9 kilograms of crack attributed to Steward as relevant conduct,
based on information provided by him and by the confidential source. Steward’s
extensive criminal history included convictions for possession of a controlled
substance, battery, and obstruction of justice. The only objections to the PSR
concerned typographical errors that did not affect any of the relevant calculations.

       At his sentencing hearing, Steward argued for leniency because of his
difficult family background and his cooperation with the government after arrest.
Steward suggested that he should receive a sentence of only fifteen years, below the
guidelines range. He told the court that he had only a 9th grade education and
came from a “dysfunctional” family from which he received no parental support and
was exposed to drugs and violence from an early age. Steward also argued that he
had helped the government by turning himself into federal custody and revealing
extensive information about past drug sales. Steward noted that two defendants in
related cases had been sentenced for only 235 months’ imprisonment and asserted
that he should receive a similarly low sentence.

       The court was unpersuaded by these arguments and insisted that Steward
deserved a tough sentence. The court noted that Steward had been given “many
second chances” and was likely to be a recidivist unless he received a significant
penalty for his actions. The court acknowledged the possibility that Steward could
later return for resentencing based on substantial assistance provided to the
government, but warned “don’t get your hopes up.” The court then imposed a
sentence of 288 months’ imprisonment and recommended that Steward participate
in substance abuse treatment programs and be placed in a residential reentry
center with work release privileges during his final months of confinement.

       On appeal Steward argues that the district court failed to consider all of the
factors required by 18 U.S.C. § 3553(a) to impose a sentence that was sufficient, but
not greater than necessary. Specifically, Steward contends that the district court
did not take into account the “nature and circumstances of the offense,” §
3553(a)(1), including his cooperation with the government. Nor, according to
Steward, did the court fully consider his personal history and characteristics, §
3553(a)(1), including his troubled home life as a child. The court also failed to
No. 06-4194                                                                    Page 3
impose a sentence that addressed his need for educational and vocational training,
§ 3553(a)(2)(D), according to Steward.

       Steward’s arguments fail because the district court did adequately account
for the factors it must consider when sentencing. The court is not required to
address every § 3553(a) factor in checklist fashion, explicitly articulating its
conclusions regarding each one. United States v. Brock, 433 F.3d 931, 933-34 (7th
Cir. 2006); United States v. Dean, 414 F.3d 725, 729 (7th Cir. 2005). Instead the
court may simply give an adequate statement of reasons, consistent with § 3553(a),
for thinking the sentence it selects is appropriate. United States v. Harris, No.
05-4259, 2007 U.S. App. LEXIS 14012, at *18-19 (7th Cir. June 15, 2007). It is
enough to calculate the guidelines range accurately and, if sentencing outside that
range, explain why the defendant deserves the greater or lesser punishment. Id. at
*19; United States v. George, 403 F.3d 470, 472-73 (7th Cir. 2005).

       The district court addressed a number of the § 3553(a) factors during the
sentencing hearing. The court considered the nature and circumstances of
Steward’s offense, § 3553(a)(1), when it observed that he was responsible for
“distributing large quantities of crack,” which the court described—perhaps only
half-facetiously—as “the world’s record” for quantity. The court considered
Steward’s argument for a fifteen-year sentence but concluded that such a “lowball
sentence[]” would not be meaningful. The court also considered Steward’s personal
history and characteristics, § 3553(a)(1), when it acknowledged that Steward’s
children were “crying out” for him and that his family members would be the most
harmed by his imprisonment, but observed that Steward “could go to jail for the
rest of his life and it wouldn’t bother him.” The court added that Steward grew up
in a rough environment, in a poor family lacking basic necessities and parental
stability. But he became involved in gangs and “didn’t even try” to live a normal life
in spite of his background. The court stated that its sentence was necessary to
protect the community and prevent Steward from becoming a negative “role model”
to others, § 3553(a)(2). Moreover, the court’s sentence does provide for substance
abuse treatment and vocational training, § 3553(a)(2)(D).

       Steward also contends that his sentence should not be entitled to a
presumption of reasonableness even though it is within the properly calculated
guidelines range. We have maintained that a sentence within the guidelines range
is “unlikely to be problematic,” United States v. Gama-Gonzalez, 469 F.3d 1109,
1110 (7th Cir. 2006); see also United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir.
2005), and the Supreme Court has recently approved of appellate courts affording a
presumption of reasonableness to a sentence that reflects a proper application of the
guidelines. Rita v. United States, No. 06-5754, 2007 U.S. LEXIS 8269, at *16 (U.S.
June 21, 2007).
                                                                         AFFIRMED.